Exhibit 10.4

Date: February 19, 2008

To: Steve Holton



From: Bill Conner

Re: Retention Bonus

 

I am very pleased to inform you that you have been granted a retention bonus
equal to USD $10,000 (the "Retention Bonus"), payable as follows:

" One-seventh (1/7th) of the Retention Bonus shall vest and become payable at
the end of each fiscal quarter of the Company over the seven (7) calendar
quarters commencing on January 1, 2008, provided that you continue to be
actively employed throughout the applicable quarter and up to and including the
applicable payment date in respect of such quarter.

" Payments of the vested portion of the Retention Bonus will be made on the
first pay date following the end of the quarter for which a portion of the
Retention Bonus has vested.

" Any unpaid portion of the Retention Bonus which remains outstanding shall vest
and become payable within 60 days of the earliest of one of the following
events: (i) your death, (ii) your becoming disabled, (iii) termination of your
employment by the Company without Cause(1) or (iv) the occurrence of an
"Acquisition Event" (as defined in the Company's 2006 Stock Incentive Plan). You
understand and agree that if you resign from your employment for any reason, you
will forfeit any portion of the Retention Bonus that has not previously been
paid. For sake of clarity, a termination by you for "Good Reason" or
"Constructive Discharge" will not entitle you to payment of any remaining unpaid
Retention Bonus amounts regardless of any provision to the contrary in your
employment agreement

Thank you for your personal efforts and commitment which have played a key role
in enabling Entrust to achieve our performance in 2007 and we look forward to
continued success in 2008 and thereafter.

Best personal regards,

/s/ Bill

 

 

Bill Conner

-----------------

(1) For this purpose "Cause" shall mean the following (unless you have an
employment agreement in which case the definition of "Cause" (if applicable)
from such employment agreement will apply): (i) willful misconduct or gross
negligence in carrying out your assigned duties, (ii) any act of
misappropriation, embezzlement, intentional fraud, or similar conduct involving
the Company, (iii) conviction or a plea of the equivalent to a felony, (iv)
failure to comply with all material applicable laws and regulations in
performing your duties and responsibilities for the Company and (v) abuse of
alcohol or of any controlled substance.

 